MEMORANDUM **
Francisco Galvan-Alvarado and Rosa Maria Dominguez-Galvan, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We have jurisdiction pur*503suant to 8 U.S.C. § 1252, and we deny the petition for review.
Petitioners have waived any challenge to the BIA’s order denying their motion to reopen by failing to raise any contentions related to the BIA’s dispositive determination that the motion to reopen was filed untimely. See Martinez-Serrano v. INS, 94 F.3d 1256,1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.